DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 08/18/2022.
Claims 1-32 are pending for examination. Applicant amends claims 1, 7-9, 11, and 31-32. The amendments have been fully considered and entered.
Amendments to claims 14-15 regarding the 35 U.S.C. § 112(b) rejections have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant’s arguments, see Remarks, filed 08/18/2022,  with respect to claims 1 and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a verification service client application" in lines 3-4. It is not clear whether this verification service client application is the same verification service client application seen in claim 1. Examiner suggest the claim be amended to “the verification service client application” in lines 3-4 if they are the same.
Claim 28 recites the limitation "an identity of the user using the second device" in line 2 and “the user using the second device” in line 5. It is not clear if “the user” of claim 28 should be the same or different user as seen in claim 1. Examiner suggests the claim be amended to “an identity of a second user using the second device” in line 2 and “the second user using the second device” in line 5 to distinguish from the user in claim 1 if they are different users.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-9, 11-12, 14-15, 17, 19-22, 26, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naguthanawala et al. (US 10117098 B1; hereinafter “Naguthanawala”).
As per claims 1, 31 and 32, Naguthanawala discloses: a method, server, and non-transitory, computer-readable medium, the server (Naguthanawala, Fig. 2, user authentication verification service 124) comprising: 
one or more network interfaces to communicate with a computer network on a verification channel (Naguthanawala, Fig. 6, network interface 606, Fig. 2, verification channel exists between call center computing device 122 and user authentication verification service 124); 
a processor (Naguthanawala, Fig. 6, processor 602) coupled to the network interfaces and adapted to execute one or more processes; and 
a memory (Naguthanawala, Fig. 6, memory 520) configured to store a process executable by the processor, the process when executed operable to perform a method comprising:
receiving, over a verification channel, a notification of a communication on a communication channel between a first device and a second device (Naguthanawala, col. 4 lines 34-37, “the call center computing device 122 (i.e., second device) may request that the user authentication verification service 124 authenticate the identity of the first party (i.e., first device)”); 
determining whether an identity of a user using the first device is verified based on whether or not the user has logged into a verification service client application on the first device (Naguthanawala, col. 5 lines 24-36, “At (8), the user authentication verification service 124 may receive information that the user (i.e., user of first device) provided in response to the authentication request… the information provided at (8) may be confirmation that the mobile computing device 110 (or an application (i.e., verification service client application) on the mobile computing device 110 (i.e., first device)) successfully authenticated the user. At (9), in some embodiments, the user authentication verification service 124 may verify that the response received from the mobile computing device 110 authenticates the user,” col. 6 lines 53-55, “the user interface 300 of FIG. 3A may be displayed when the user is already logged into an application on the mobile computing device 110”); and 
informing, to the second device over the verification channel, whether the identity of the user using the first device is verified (Naguthanawala, col. 5 lines , “At (10), the user authentication verification service 124 may respond to the request at (2) by verifying that the caller's identity has been confirmed to be the user in question”), wherein the second device is caused to manage the communication according to whether the identity of the user is verified (Naguthanawala, col. 5 lines , “A user may thus communicate with the operator of a networked computing environment via an unauthenticated channel, and may request access to information, goods, or services that the operator makes available only to the authenticated user.” In other words, an operator of the call center computing device 122 (i.e., second device) manages communication by providing  information, goods, or services requested by the user of the first device).

As per claim 2, claim 1 is incorporated and Naguthanawala discloses: wherein the first device is an initiating device of the communication to the second device as a receiving device (Naguthanawala, col. 4 lines 14-16, “a first party may initiate communications with a call center computing device 122 via a mobile computing device 110 and an unauthenticated channel”).

As per claim 4, claim 1 is incorporated and the Naguthanawala discloses: wherein the notification is received from the second device (Naguthanawala, col. 4 lines 34-36, “At (2), the call center computing device 122 may request that the user authentication verification service 124 authenticate the identity of the first party”).

As per claim 7, claim 1 is incorporated and Naguthanawala discloses: receiving a verification of the identity of the user from the verification service client application on the first device over the verification channel when the user has logged into the verification service client application on the first device (Naguthanawala, Figs. 2 and 3B and col. 6 lines 37-60, user authentication verification service (i.e., server) receives a verification of the identity of the user from an application installed on the mobile computing device (i.e., first device) over a channel between the mobile computing device and the user authentication verification service, wherein the user is already logged into the application or inputs credentials to login to the application); and 
wherein informing the second device over the verification channel whether the identity of the user using the first device is verified comprises relaying verification of the identity (Naguthanawala, col. 5 lines 33-44, user authentication verification service relays the verification of the identity of the user to the call center computing device (i.e., second device)).

As per claim 8, claim 1 is incorporated and Naguthanawala discloses: performing verification of the identity of the user with the first device over the verification channel based on whether or not the user has logged into a verification service client application (Naguthanawala, Figs. 2 and 3B and col. 6 lines 37-60, user authentication verification service (i.e., server) receives a verification of the identity of the user from an application installed on the mobile computing device (i.e., first device) over a channel between the mobile computing device and the user authentication verification service, wherein the user is already logged into the application or inputs credentials to login to the application); and 
wherein informing the second device over the verification channel whether the identity of the user using the first device is verified comprises relaying a result of the performed verification (Naguthanawala, col. 5 lines 33-44, user authentication verification service relays the verification of the identity of the user to the call center computing device (i.e., second device)).

As per claim 9, claim 1 is incorporated and Naguthanawala discloses: failing to verify the identity associated with the first device when the user has not logged into the verification service client application on the first device (Naguthanawala, col. 5 lines 49-58, verification fails because user has not successfully logged into the mobile application); and wherein informing the second device over the verification channel whether the identity of the user using the first device is verified comprises informing the second device that the identity of the user using the first device is unverified (Naguthanawala, Fig 4 step 422, user authentication verification service informs call center computing device that verification failed).

As per claim 11, claim 1 is incorporated and Naguthanawala discloses: wherein determining whether the identity of the user using the first device is verified comprises: invoking the verification service client application on the first device to obtain verification (Naguthanawala, col. 4 lines 34-37, “At (2), the call center computing device 122 may request that the user authentication verification service 124 authenticate the identity of the first party,” col. 5 lines 17-23, “the user authentication verification service 124 may transmit a push notification that is delivered to the application on the mobile computing device 110, and that causes the mobile computing device 110 to request a fingerprint scan, voiceprint scan, password entry, answer to a security question, or otherwise authenticate the user”).

As per claim 12, claim 11 is incorporated and Naguthanawala discloses: wherein the verification service client application preexists on the first device, and wherein invoking the verification service client application comprises initiating the verification service client application on the first device (Naguthanawala, col. 5 lines 4-5, “an application on the mobile computing device 110 can authenticate the user”).

As per claim 14, claim 1 is incorporated and Naguthanawala discloses: determining that an identity of a user using a first device is verified occurs prior to receiving the notification of the communication (Naguthanawala, col. 5 lines 59-62 and col. 9 lines 29-31, the order of steps shown in Figs. 2 and 4 can vary, therefore, verifying the user of the mobile device may occur prior to the user authentication verification service receiving the caller authentication request (i.e., notification)).

As per claim 15, claim 1 is incorporated and Naguthanawala discloses: determining whether an identity of a user using a first device is verified occurs in response to receiving a notification of the communication (Naguthanawala, col. 4 line 34 – col. 5 line 44 and Fig. 2, identity of user using mobile device is verified (9) in response to receiving caller authentication request (2)).

As per claim 17, claim 1 is incorporated and Naguthanawala discloses: wherein the communication is selected from a group consisting of: a user-to-user communication; a user-to-enterprise communication; and an enterprise-to-user communication (Naguthanawala, col. 4 lines 14-24, user-to-user communication or user-to-enterprise communication).

As per claim 19, claim 1 is incorporated and Naguthanawala discloses: wherein the identity of the user using the first device is verified without the second device accessing personally identifying information (PII) associated with the identity (Naguthanawala, col. 5 lines 41-44 and Fig. 2, user authentication verification service sends a response to the call center computing device verifying the identity of the user of the mobile computing device without the call center computing device accessing PII of the user).

As per claim 20, claim 1 is incorporated and Naguthanawala discloses: wherein the communication is selected from a group consisting of: a voice communication; a video communication; a text communication; an email communication; and a data communication (Naguthanawala, col. 4 lines 14-24, voice communication, SMS, email, etc.).

As per claim 21, claim 1 is incorporated and Naguthanawala discloses: wherein the identity of the user using the first device is verified based on one or more authentication factors selected from a group consisting of: facial recognition; fingerprint recognition; iris recognition; device location information; social security number input; federal identification number input; password input; pin input; security question input; and credit card code input (Naguthanawala, col. 5 lines 12-23, identity of user is authenticated based on fingerprint, password entry or answer to a security question).

As per claim 22, claim 1 is incorporated and Naguthanawala discloses: wherein the identity of the user using the first device is verified based on one or more authentication factors input at the first device (Naguthanawala, col. 5 lines 24-32, authenticating user based on challenge-response input at the mobile computing device), and wherein the second device has no access to the one or more authentication factors input at the first device (Naguthanawala, col. 5 lines 41-44 and Fig. 2, user authentication verification service sends a response to the call center computing device verifying the identity of the user of the mobile computing device without the call center computing device accessing the users challenge-response input).

As per claim 26, claim 1 is incorporated and Naguthanawala discloses: relaying an identity verification request from the second device to the first device during the communication (Naguthanawala, col. 4 lines 34-37, call center computing device requests that user authentication verification service authenticate the identity of the first party, col. 5 lines 12-23, authentication request if relayed to mobile computing device); and 
relaying a verification of identity in response to the identity verification request from the first device to the second device without the second device having access to any verification response input at the first device (Naguthanawala, col. 5 lines 24-32 and 41-44 and Fig. 2, user authentication verification service relays a response to the call center computing device verifying the identity of the user of the mobile computing device without the call center computing device accessing the users challenge-response input). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Chen et al. (US 20170318152 A1; hereinafter “Chen”).
As per claim 3, claim 1 is incorporated and the Naguthanawala does not disclose, however, Chen teaches or suggests: wherein the second device is an initiating device of the communication to the first device as a receiving device (Chen, [0055], call center agent (i.e., second device) calls back the user during a scheduled  callback, therefore, the call center agent initiates communication to the user as a receiving device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include the second device as an initiating device of the communication to the first device as a receiving device as taught by Chen for the benefit of allowing a customer service agent to callback a customer at a convenient time so the customer does not have to wait (Chen, [0101]). 

As per claim 23, claim 1 is incorporated and Naguthanawala does not disclose, however, Chen teaches or suggests: wherein receiving the notification of the communication comprises receiving an intention of either the first device or the second device as an initiating device to initiate the communication prior to the communication being established (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back to be scheduled, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include receiving an intention of either the first device or the second device as an initiating device to initiate the interaction prior to the interaction being established as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait (Chen, [0101]).

As per claim 24, claim 23 is incorporated and Naguthanawala does not disclose, however, Chen teaches or suggests: wherein the intention comprises a particular time of initiating the communication (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back to be scheduled, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include receiving an intention of either the first device or the second device as an initiating device to initiate the interaction prior to the interaction being established as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait (Chen, [0101]).

As per claim 25, claim 23 is incorporated and Naguthanawala discloses: forwarding the intention to either of the first device or the second device as a receiving device (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back to be scheduled, Fig. 6 and [0126], and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include receiving an intention of either the first device or the second device as an initiating device to initiate the interaction prior to the interaction being established as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait (Chen, [0101]).

Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har et al. (US 20120144198 A1; hereinafter “Har”).
As per claim 5, claim 1 is incorporated and Naguthanawala does not disclose, however, Har teaches or suggests: wherein the notification is received from the first device (Har, [0034]-[0035], “At 202 a caller can initiate a call to a callee… The caller can be a first user or a second user. The callee can be a first user or a second user… At 204 an authentication request can be sent by the first user or the second user over a data channel to a third party trusted authentication server. The authentication request can request the authentication server to authenticate the first user to the second user… At 214, if identification of the second user is requested, at 216 the second user can be prompted for credentials (password, PIN code, etc.), which can be validated by the third party trusted server at 218 before the confirmation message is returned to the first user at 220,” in other words, a notification of a request to authenticate a first user of a first device to a second user of a second device or vice versa can be sent by the first device or the second device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include receiving the notification from the first device as taught by Har because a person of ordinary skill in the art would know to combine prior art element according to known methods to yield the predictable result of sending the notification by the first device or the second device to notify a server of a communication between the first and second devices (KSR).

As per claim 28, claim 1 is incorporated and Naguthanawala does not disclose, however, Har teaches or suggests: determining, by the server, whether an identity of the user using the second device is verified (Har, [0034]-[0035], trusted authentication server determines the identity of the user of the first or second devices); and 
informing, from the server to the first device over the verification channel, whether the identity of the user using the second device is verified (Har, [0034]-[0035], trusted authentication server informs the first device whether the identity of the user of the second device is verified).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include determining, by a server, whether an identity of the user using the second device is verified and informing, from the server to the first device over the verification channel, whether the identity of the user using the second device is verified as taught by Har because a person of ordinary skill in the art would know to combine prior art element according to known methods to yield the predictable result of verifying an identity of a user using a first or second device and subsequently informing the opposite party the result of the verification (KSR).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Rathineswaran et al. (US 20190089688 A1; hereinafter “Rathineswaran”).
As per claim 6, claim 5 is incorporated and the modified Naguthanawala does not disclose, however, Rathineswaran teaches or suggests: initiating a timer in response to the notification; waiting to receive a notification from the second device of the communication commencing; and determining that the identity of the user using the first device is unverified after expiration of the timer prior to receiving the notification from the second device of the communication commencing (Rathineswaran, [0054], “if security clearance from both the first user and the second user are not received after a period of time, at procedure 290, the authentication module 144 may determine that the twin factor authentication process for the first user fails”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include failing authentication of the first device in response to failing to receiving a notification from a second device as taught by Rathineswaran to enhance security of the authentication system to require input from both first and second devices in order to authenticate the first device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Rathineswaran.
As per claim 10, claim 9 is incorporated and the Naguthanawala does not disclose, however, Rathineswaran teaches or suggests: initiating a timer in response to receiving the notification of the communication; and wherein failing to verify the identity is based on expiration of the timer prior to verifying the identity (Rathineswaran, [0054], “if security clearance from both the first user and the second user are not received after a period of time, at procedure 290, the authentication module 144 may determine that the twin factor authentication process for the first user fails”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include failing authentication of the first device in response to failing to receiving a notification from a second device as taught by Rathineswaran to enhance security of the authentication system to require input from both first and second devices in order to authenticate the first device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Chaudhary et al. (US 20160192108 A1; hereinafter “Chaudhary”).
As per claim 13, claim 11 is incorporated and Naguthanawala does not disclose, however, Chaudhary teaches or suggests: wherein the verification service client application is not preexisting on the first device, and wherein invoking the verification service client application comprises prompting the first device to install the verification service client application (Chaudhary, [0036]-[0038], determining that the user device does not have the application and prompting the user device to install the application for authentication purposes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include prompting the first device to install the verification application when the application is not preexisting on the first device as taught by Chaudhary for the benefit of conveniently providing the first device with the required authentication application for installation.

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Shahidzadeh et al. (US 10325259B1; hereinafter “Shahidzadeh”).
As per claim 16, claim 1 is incorporated and Naguthanawala does not disclose, however, Shahidzadeh teaches or suggests: wherein determining whether the identity is verified comprises one or more multi-factor authentication (MFA) queries (Shahidzadeh, Abstract, multi-factor authentication).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include using multi-factor authentication as taught by Shahidzadeh for the benefit of improving authentication of users and their transactions to mitigate the occurrence of information security fraud (Shahidzadeh, col. 14 lines 55-60).

As per claim 27 claim 1 is incorporated and Naguthanawala does not disclose, however, Shahidzadeh teaches or suggests: in response to the identity being verified (Shahidzadeh, col. 14 lines 1-2, user logs into the system): 
relaying a request for increased assurance of verification of the identity from the second device to the first device during the communication (Shahidzadeh, col. 14 line 4, request escalation of the level of assurance); and 
relaying a response to the request from the first device to the second device, wherein the second device is caused to manage the communication according to whether an increased assurance is conveyed in the response from the first device (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include increasing the assurance of verification as taught by Shahidzadeh for the benefit of improving authentication of users and their transactions to mitigate the occurrence of information security fraud (Shahidzadeh, col. 14 lines 55- 60).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Scruby et al. (US 20190149539 A1).
As per claim 18, claim 1 is incorporated and Naguthanawala does not disclose, however, Scruby teaches or suggests: wherein the identity of the user using the first device is verified in response to attestation of a user identity at the first device (Scruby, Abstract, verifying the identity of the first device based on attestation of a user at the first device using a user at a second device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include verifying the identity of the first device in response to attestation of a user identity at the first device as taught by Scruby for the benefit of performing secure authentication of untrusted devices without the extra inefficiencies or costs of conventional two-factor methods (Scruby, [0002]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Fang et al. (US 20210218725 A1; hereinafter “Fang”).
As per claim 29, claim 1 is incorporated and Naguthanawala discloses: determining that the identity of the user using the first device is verified based on receiving a verification token from the first device (Naguthanawala, col. 7 lines 40-45, identity of user using the first device is verified based on receiving a security token passcode.
While Naguthanawala discloses informing, from the server to the second device over the verification channel, whether the identity of the user using the first device is verified (Naguthanawala, col. lines 41-44), Naguthanawala does not explicitly disclose, however, Fang teaches or suggests: relaying the verification token to the second device (Fang, [0020], cloud server relays the token to the second terminal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include relaying the verification token to the second device as taught by Fang because a person of ordinary skill in the art would know to combine prior art element according to known methods to yield the predictable result of relaying a token to a second device (KSR).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Fang and further in view of Wang et al. (US 20190325129 A1; hereinafter “Wang”).
As per claim 30, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Wang teaches or suggests: wherein the second device is configured to pass the verification token to a third device to cause the third device to determine that the identity of the user using the first device is verified based on receiving the verification token (Wang, [0024], client application passes the access token to the resource-hosting server (i.e., third device) to verify the token).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include passing the verification token to a third device as taught by Wang because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying a token (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Jung et al. (KR 20110071201 A) teaches mutually authenticating a first and second device through a trusted third party.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437